C. A. 11th Cir. Application for stay of execution of sentence of death, presented to Justice Kennedy, and by him referred to the Court, granted. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted. The parties shall submit briefs limited to the following questions: “(1) Whether Title I of the Anti-Terrorism and Effective Death Penalty Act of 1996 (Act), and in particular § 106(b)(3)(E), 28 U. S. C. *1183§ 2244(b)(3)(E), is an unconstitutional restriction of the jurisdiction of this Court. (2) Whether and to what extent the provisions of Title I of the Act apply to petitions for habeas corpus filed as original matters in this Court pursuant to 28 U. S. C. § 2241. (3) Whether application of the Act in this case is a suspension of the writ of habeas corpus in violation of Art. I,' § 9, cl. 2 of the Constitution.” The parties’ briefs are to be filed with the Clerk of this Court and served upon opposing counsel on or before 2 p.m., Friday, May 17, 1996. Reply briefs, if any, may be filed with the Clerk of this Court and served upon opposing counsel on or before 2 p.m., Tuesday, May 28,1996. The Solicitor General is invited to file a brief expressing the views of the United States. Briefs may be submitted in compliance with this Court’s Rule 33.2 to be replaced as soon as possible with briefs prepared under Rule 33.1. Rule 29.2 does not apply. Oral argument is set for Monday, June 3, 1996, at 10 a.m.